Citation Nr: 1522819	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  05-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and bipolar disorder.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left leg.

3.  Entitlement to a disability rating in excess of 10 percent for internal derangement, right knee status post meniscectomy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to March 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In October 2005, the Veteran testified at a Decision Review Officer (DRO) Hearing before a DRO.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in July 2011 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons. 

These appeals was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy, left leg; entitlement to a disability rating in excess of 10 percent for internal derangement, right knee status post meniscectomy; and entitlement to a TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran anxiety disorder NOS and bipolar disorder are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS and bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for an acquired psychiatric disorder, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).


IV.  Analysis

The Veteran asserts that his acquired psychiatric disorder, to include anxiety disorder NOS and bipolar disorder, are related to active service.  The Board concludes that service connection is warranted.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2012 treatment report, it was noted that the Veteran had been diagnosed with anxiety disorder NOS and bipolar disorder.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  An April 1962 STR noted that the Veteran broke his left thumb.  At the time, the Veteran reported that he had fallen, but during his October 2005 hearing, the Veteran testified that he was actually assaulted by a fellow marine while he was on crutches and he broke his thumb defending himself.  The Board finds the Veteran's testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran stated that after the assault, he was "primed for being attacked at any place and time" and was "constantly being aware of danger and being prepared to defend myself became a way of life."   

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a November 2009 letter, the Veteran's private physician, Dr. Smith, wrote that the Veteran was diagnosed with severe anxiety disorder NOS and moderately severe bipolar disorder with mixed symptoms.  Dr. Smith wrote that the Veteran's military service was likely a significant precipitating event related to both his anxiety disorder and bipolar symptoms, as "evidenced by the Veteran's poor and spotty work history since that time."  He further noted that it was highly likely that the Veteran began to experience difficulty handling stressful situations while in active service.  In a March 2014 letter, Dr. Smith wrote that the Veteran's mood and anxiety disorder were "quite likely to be linked to traumas beginning during the time of his military service."  

In a July 2014 letter, Dr. Smith wrote that "the likelihood that [the Veteran] first began experiencing intense mood swings during the time of his military service is high."  Dr. Smith noted that in his opinion, "based on [the Veteran's] history the symptoms of Bipolar Disorder began to manifest at the time of his military service, continue today and are severely disabling."  His rationale was that absence of psychiatric records during this period was not unusual given the presentation of the Veteran's symptoms and the lack of understanding of psychiatric illnesses during his time in active service.  Dr. Smith noted that bipolar disorder was generally underdiagnosed and consequently undertreated prior to the 1980s.  He explained that the late teen or early twenties are typically when symptoms of bipolar disorder first appear.  The symptoms are typically intense emotional responses relative to stressors in the patient's life.  

Dr. Smith wrote that the Veteran gave him many examples of his extreme emotional responses to stressor in his military experience.  None of these emotional problems appear to have been treated during that period, nor required hospitalization.  Dr. Smith noted that the Veteran's symptoms were quite disabling to him but that the Veteran continued to resist effective treatment.  In Dr. Smith's opinion, the Veteran's resistance to treatment, both then and now, could also explain the absence of psychiatric records of illness in the Veteran's past.

The Board finds Dr. Smith's positive nexus opinion to be factually accurate, fully articulated; it also contains sound reasoning.  He treated the Veteran off and on from August 2009 to July 2014 and his opinion was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above analysis, the Board assumes that it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include anxiety disorder NOS and bipolar disorder, is etiologically related to active service.  As such, the entitlement to service connection is warranted.


ORDER

Entitlement to service connection for anxiety disorder NOS and bipolar disorder are granted.


REMAND

In a December 2014 rating decision, the Veteran was granted service connection for radiculopathy, left leg, with an evaluation of 10 percent disabling; an increased rating for internal derangement, right knee status post meniscectomy, which continued a 10 percent rating; and a claim for entitlement to a TDIU was denied.  Subsequently, in January 2015, the Veteran submitted a notice of disagreement with this rating decision.  Because the January 2015 notice of disagreement was received by the VA within one year of the December 2014 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2014).

Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issues of an initial rating for radiculopathy, left leg, evaluated as 10 percent disabling; internal derangement, right knee status post meniscectomy, evaluated as 10 percent disabling; and entitlement to a TDIU.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


